Opinion filed April 30, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-19-00134-CR
                                   ___________

       EX PARTE JOSEPH WILLIAM WALLACE DECKER


                                Original Proceeding


                      MEMORANDUM OPINION
       Joseph William Wallace Decker has filed in this court a pro se application for
writ of habeas corpus. Decker contends that he is being illegally restrained; he
alleges that he has been in custody for 260 days without being indicted or tried.
Decker requests that the charges against him be dismissed. We have no authority to
grant Decker’s request.
       This court’s authority to exercise original jurisdiction is limited. See TEX.
CONST. art. V, §§ 5, 6 (providing that Court of Criminal Appeals has the power to
issue writs of habeas corpus and that intermediate courts of appeals only have
original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221 (West
Supp. 2018) (limited writ powers granted to the courts of appeals). An intermediate
appellate court has no original habeas corpus jurisdiction in criminal law matters. In
re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig. proceeding); Ex
parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding).
Because we have no jurisdiction in this original proceeding, we must dismiss it.
        Accordingly, we dismiss this proceeding for want of jurisdiction.


                                                                   PER CURIAM


April 30, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2